Citation Nr: 1452369	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 20, 2010 for service connection for PTSD.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for PTSD evaluated as 30 percent disabling, effective December 20, 2010.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2012.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issue of clear and unmistakable error in the November 1990 rating decision was raised during the Veteran's August 2012 travel board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an effective date earlier than December 20, 2010 for the grant of service connection for PTSD is addressed in the REMAND section below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD is manifested by reports of nervousness, anxiety, isolative behavior at work and at home, suspiciousness of others, difficulty sleeping, nightmares, occasional angry outbursts and irritability, suicidal thoughts and difficulty in establishing and maintaining effective work and social relationships, which were productive of occupational and social impairment with reduced reliability.  Occupational and social impairment with deficiencies in most areas, or total occupational and social impairment, have not been shown.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 50 percent for PTSD, but no higher, have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).



Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appeal for a higher initial disability rating for the service-connected PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to claims for increased ratings, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran a VA examination in May 2011.  The examination report is thorough and supported by the other evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the Veteran's PTSD on his daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the latest examination, and the fact there is no rule as to how current an examination must be, the Board concludes the examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and his representative, through questioning and testimony, demonstrated actual knowledge of the elements necessary to substantiate the claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period). 

The General Rating Formula for Mental Disorders provides in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).........30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100

38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2014) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 (2014) is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).

A score of 21-30 is indicated when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job). 

GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers). 

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Analysis

VA medical records from 2010 indicate the Veteran received outpatient care for his PTSD.  In December 2010, the Veteran reported an increase in symptoms in the prior two-year period.  He complained of intrusive thoughts, nightmares, hypervigilance, exaggerated startle response, avoidance, feelings of hopelessness, irritability, very low frustration tolerance and fleeting thoughts of suicide with no plan.  In January 2011, the Veteran appeared alert and oriented, neat in appearance with a depressed affect.  He denied any suicidal or homicidal ideation, as well as any symptoms of psychosis.  He reported an increased number of intrusive thoughts and memories from Vietnam.  He discussed ways he could socialize more with other Vietnam Veterans, and reported he was able to spend time with his brother who was also a Vietnam Veteran.  He added that he was a member of the Vietnam Veterans of America and expressed an interest in being more involved with the organization and attending more social functions.  Later that month he reported his sleep was less disturbed with medication, but that he still felt depressed.  He denied suicidal and homicidal ideation.  He reported getting upset and angry at times but less so than previously.  He also reported dreams and nightmares 2 to 3 times per week.  The Veteran had normal appearance, appropriate grooming and hygiene, and a pleasant, polite, cooperative attitude.  His mood was mildly depressed, his affect appropriate, and his speech was fluent and coherent with no pressure or latency.  His thought flow and content were normal.  Attention and judgment were fair.  The examiner noted the Veteran was psychiatrically stable and was not a danger to himself or others.  In February 2011, the Veteran reported doing better than at the time of his last visit and expressed excitement about socializing at the Vietnam Veterans of America.  He also reported enjoying a vacation with his wife and another couple, but complained of continued sleep difficulties.  In March 2011, the Veteran reported that his sleep had improved and that he was not feeling depressed.  In April 2011, the Veteran reported doing "exceptionally well" since his last visit, noting that even his boss at work had noticed a big difference.  In May 2011, the Veteran evidenced some reduction in anxiety and improvement in mood, but continued to show anxiety and restlessness consistent with his PTSD.  

The Veteran's wife provided a statement in December 2010 indicating that the Veteran returned from Vietnam moody and depressed and he was frequently withdrawn. At family gatherings, he would go off in a corner or just leave saying that he did not fit in.  She finally could not stand it any longer and told him in February of 1990 he would have to leave or she would leave.  He told her he knew he needed help and thought he was losing his mind.   

The Veteran was afforded a VA examination in May 2011.  He reported that his marriage had problems but was stable presently.  He said he had two grown children and three grandchildren with whom he was close.  The Veteran said he had a few close friends and socialized on occasion, but preferred to stay home.  He reported watching his son race go-karts on weekends and attending social functions hosted by the Vietnam Veterans of America.  He also reported a history of violence and assaultiveness, stating that although he never hit anyone, he tore up a lot of stuff and was "very short fused."  He added that he got in trouble at work "a few times" for his "short fuse."  He reported sleep difficulties in the form of insomnia, waking up within two hours of falling asleep and walking around even while on medication.  He reported getting an average of 4 to 5 hours of sleep per night.

On evaluation, the Veteran was casually dressed, had normal affect, and an anxious mood.  His speech was spontaneous and clear, and he was oriented to person, place, and time.  His thought process and content were unremarkable and he had no delusions or hallucinations.  Inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, and suicidal thoughts were all absent.  Impulse control was fair, memory was found to be normal, and there were no problems with activities of daily living noted.  The examiner noted that the Veteran suffered intrusive thoughts, avoided reminders, and lost interest in activities such as hunting.  She further noted the Veteran felt estranged from many people and preferred to spend much of his time alone.  She reported that the Veteran handled stress less well, and suffered from insomnia even with sleep medication.  The examiner said the Veteran's symptoms had reduced his quality of life.  She concluded that the Veteran's PTSD signs and symptoms were transient or mild, and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, describing the Veteran's social impairment as "mild," and his occupational impairment as "very mild or occasional."  The examiner assigned a GAF score of 60.

During an August 2012 travel board hearing, the Veteran and his wife testified about the Veteran's PTSD.  The Veteran reported feelings of anxiety and nervousness, difficulty sleeping, and trouble being around others and making friends.  He described his relationship with the family as better, but with some distance, adding that he secluded himself when his grandkids are at the house because they could annoy him or make him nervous.  He reported that he retired from his primary job but maintained a part-time job escorting heavy-load trucks.  He said he judged his coworkers but generally minded his own business and kept to himself.  The Veteran's wife reported that counseling and medication helped the Veteran's symptoms, but when he was not on his medication, he was a different person.  She also indicated that the severity of his disability was not as obvious in his job because he worked on his own, isolated as a truck driver.  

The Board concludes that the evidence shows a disability picture that more nearly approximates the assignment of a 50 percent disability rating for the entire period on appeal.  See 38 C.F.R. § 4.7 (2014).  This conclusion is based on consistent reports of nervousness, anxiety, isolative behavior at work and at home, suspiciousness of others, difficulty sleeping, nightmares, and angry outbursts with property destruction.  The evidence also shows that the Veteran has difficulty in maintaining an effective relationship with his wife and relatives, suicidal thoughts, only fair impulse control, a very low frustration tolerance, only fair attention and judgment, and the Veteran reports that he had a short fuse which got him into trouble at work.  Such is indicative of symptoms consistent with difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board noted that the May 2011 VA examiner characterized the Veteran's PTSD symptomatology as causing "mild" social impairment and very mild or occasional occupational impairment, but assigned a GAF score of 60, indicating moderate impairment.  Given the examiner's description of the symptoms, and the competent and credible statements of the Veteran and his wife, including during the August 2012 hearing, the Board finds that the Veteran's disability picture more closely approximates that contemplated by the 50 percent criteria.

The Board acknowledges that the results of the VA examinations and the symptoms described in VA records do not indicate that the Veteran experienced all of the symptoms associated with 50 percent disability rating for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan, 16 Vet. App. 436.  Given the persistence and severity of the Veteran's symptoms as described in the medical evidence of record, in particular isolating behavior and occasional angry outbursts, the Board finds that the rating as assigned appropriately reflects all the evidence of record.  See 38 C.F.R. § 4.126(a) (2014).

The evidence does not support a disability rating in excess of 50 percent at any point during the appeal period.  The Veteran has not been shown to exhibit symptoms warranting a 70 percent rating, such as obsessional rituals, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene have not been shown.  While the Veteran has reported suicidal thoughts and fair impulse control has been assessed, such symptoms were considered in finding that a 50 percent evaluation was warranted based on occupational and social impairment with reduced reliability and productivity.  Deficiencies in most areas due to the types of symptoms contemplated for a 70 percent, or symptoms of a similar degree or severity are not shown.  Moreover, gross impairment in thought processes, grossly inappropriate behavior, persistent delusions or hallucinations, persistent danger of hurting self or others, or disorientation to time or place, all of which would warrant a 100 percent disability rating, have not been shown.  Nor has the Veteran experienced other symptoms on  par with the level of severity exemplified in these manifestations.  In this regard, it is noted that he was able to work a part-time job and continues to have a relationship with his wife, children and grandchildren, and friends, and participates in activities with the Vietnam Veterans of America.  Accordingly, entitlement to a rating in excess of 50 percent for any period of time on appeal is not warranted.

Since the Veteran has been diagnosed as having depression in addition to the service-connected PTSD and the symptoms attributable to depression have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Resolving any doubt in favor of the Veteran, the Board finds that the above symptoms more closely approximate occupational and social impairment with reduced reliability and productivity, consistent with the 50 percent rating.  38 U.S.C.A. § 5107 (West 2014).

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In particular, the Veteran's psychiatric symptoms, including suicidal thoughts, nervousness, anxiety, isolative behavior, suspiciousness of others, difficulty sleeping, nightmares, and occasional angry outbursts, which result in occupational and social impairment with reduced reliability and productivity, are contemplated by the Diagnostic Code 9411.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's PTSD.  See 38 C.F.R. § 4.1 (2014).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  PTSD is the Veteran's only service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his PTSD renders him unable to secure of follow substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

For the entire period on appeal, entitlement to an increased initial evaluation of 50 percent, but no higher, for PTSD is granted.


REMAND

During his August 2012 travel board hearing, the Veteran raised the issue of clear and unmistakable error in the November 1990 rating decision that denied the claim of service connection for PTSD.  See Hearing Transcript, pp. 9-13.  

The Board finds it must defer consideration of the Veteran's claim for entitlement to an effective date earlier than December 20, 2010, for the grant of service connection for PTSD to allow the AOJ to consider the claim of clear and unmistakable error in the first instance, as the claim is inextricably intertwined with the claim for an earlier effective date for the grant of service connection for PTSD.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (holding that where the facts underlying separate claims are "inextricably intertwined," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also, Harris v. Derwinski, 1 Vet. App. 180 (1991).  Specifically, if clear and unmistakable error is found in the November 1990 rating decision, which denied service connection for PTSD, it would have a direct impact on the effective date assigned for the award of service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

The appellate issue of entitlement to an earlier effective date for the grant of service connection for PTSD is inextricably intertwined with the issue involving clear and unmistakable error that was referred to the AOJ in the Introduction.  Once the AOJ adjudicates the referred claim of whether there was clear and unmistakable error in the November 27, 1990 rating decision, which denied entitlement to service connection for PTSD, it should readjudicate the claim of entitlement to an effective date earlier than December 20, 2010 for the grant of service connection for PTSD.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


